Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 1 of 6 Page ID #:313



  1   GREGORY P. WONG (SBN: 204502)
      HEATHER K. COX (SBN: 278898)
  2   BARKHORDARIAN LAW FIRM, PLC
      6047 Bristol Parkway, Second Floor
  3   Culver City, CA 90230
      Telephone: (323) 450-2777
  4   Email: Heather@barklawfirm.com
  5   Attorneys for Plaintiff
      Charles Scott, Brenda McCoy, Dominique
  6   Ferdinand, and on behalf of themselves and all
      others similarly situated
  7
  8
                          UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CHARLES SCOTT, an individual;         CASE NO.: 2:20-cv-11033
      BRENDA MCCOY, an individual;
 12   DOMINIQUE FERDINAND, an
      individual, on behalf of themselves   PLAINTIFFS’ SUPPLEMENTAL
 13   and all others similarly situated,
                                            BRIEF
 14                      Plaintiff,
                                            [Los Angeles Superior Court Case No.
 15               vs.                        20STCV41416]
 16   GATE GOURMET, INC., a                 Hearing Date: February 22, 2021
      Delaware Corporation; and DOES        Time: 10:00 a.m.
 17   1 through 100, inclusive,             Dept: 8D
                                            Judge: Hon. Christina A. Snyder
 18                      Defendants.
 19                                         Complaint Filed:   October 27, 2020
                                            Removal Date:      December 4, 2020
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         0
                          PLAINTIFFS’ SUPPLEMENTAL BRIEF
Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 2 of 6 Page ID #:314



  1
  2     I.   INTRODUCTION
  3          Plaintiff Charles Scott, Plaintiff Brenda McCoy, Plaintiff Dominique
  4   Ferdinand, on behalf of themselves and all others similarly situated (“Plaintiffs”)
  5   Motion to Remand should be granted as Defendant Gate Gourmet Inc.
  6   (“Defendant”) has not and cannot support by a preponderance of the evidence that
  7   the total amount in controversy exceeds the threshold $5 million dollars as is
  8   required for diversity jurisdiction under the Class Action Fairness Act (“CAFA”).
  9          This supplemental brief is being provided in response to the Court’s January
 10   14, 2021 Order Re: Supplemental Briefing Regarding Jurisdiction Pursuant to 28
 11   U.S.C. 1332, which directed Plaintiffs to address the following issue: “Plaintiffs are
 12   requested to explain why they contend that the total amount in controversy is less
 13   than $5 million.”
 14          For the reasons set forth below, Plaintiffs contend that the maximum amount
 15   at issue in this matter is no more than $2,566,429.60, based on the relevant legal
 16   authority and the class statistics asserted by Defendant in both its removal of this
 17   action from state court and its opposition to Plaintiffs’ remand motion,
 18     II. BASED ON THE INFORMATION PROVIDED BY DEFENDANT,
 19          THE AMOUNT IN CONTROVERSY DOES NOT EXCEED $5,000,000
 20          The Ninth Circuit has established the following framework for determining
 21   the amount in controversy on removal. First, “[t]he district court may consider
 22   whether it is ‘facially apparent’ from the complaint that the jurisdictional amount is
 23   in controversy. If not, the court may consider facts in the removal petition, and may
 24   ‘require parties to submit summary-judgment-type evidence relevant to the amount
 25   in controversy at the time of removal.’ ”Singer v. State Farm Mut. Automobile Ins.
 26   Co., 116 F.3d 373, 377 (9th Cir.1997). The amount in controversy is not facially
 27   apparent from the Complaint, beyond Plaintiff stating that it has not been met. See
 28
                                          1
                           PLAINTIFFS’ SUPPLEMENTAL BRIEF
Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 3 of 6 Page ID #:315



  1   Complaint ¶ 1. Thus, further information may be considered by the Court to
  2   determine the amount in controversy.
  3         When a defendant's allegations of removal jurisdiction are challenged, the
  4   defendant's showing on the amount in controversy may rely on reasonable
  5   assumptions. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1197-99 (9th
  6   Cir. 2015). Defendant does not state what assumptions, if any, went into its single
  7   calculation which was only for back pay to support the amount in controversy. The
  8   information provided to support that the amount in controversy is met includes
  9   merely that there are 1,500 full-time employees laid off on May 20, 2020 with an
 10   average hourly rate of $17.91 who would have earned a combined total of
 11   $19,876,429.60 had they continued to be employed through September 30, 2020 (a
 12   period of 19 weeks). See Defendant’s Opposition to Motion For An Order
 13   Remanding Action to State Court , page 9, lines 4-12. Therefore, Plaintiffs will use
 14   this minimal information as the basis for their analysis regarding the amount in
 15   controversy.
 16         The Ninth Circuit has determined that when it comes to back pay “even in the
 17   context of the more demanding “legal certainty” test … this Court should engage in
 18   an inquiry into the facts with respect to mitigation of damages under the
 19   preponderance of the evidence test… This is especially appropriate since, in
 20   assessing a motion to remand in a removal case, the Court is directed to examine
 21   summary-judgment type evidence.” Lamke v. Sunstate Equipment Co. LLC, 319 F.
 22   Supp. 2d 1029, 1033 (N.D. Cal. 2004) (citing Riggins v. Riggins, 415 F.2d 1259
 23   (9th Cir.1969) and finding that the court “should engage in an inquiry into the facts
 24   with respect to mitigation of damages” in evaluating the amount in controversy in
 25   the context of removal); See also Melendez v. HMS Host Family Restaurants, Inc.,
 26   2011 WL 3760058 *2 (C.D. Cal. 2011) (remanding case where amount in
 27   controversy was not met after reducing potential lost wages by the amount of
 28   disability benefits plaintiff received). Therefore, it is reasonable for calculating the
                                          2
                           PLAINTIFFS’ SUPPLEMENTAL BRIEF
Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 4 of 6 Page ID #:316



  1   amount in controversy to incorporate assumptions regarding Plaintiffs’ mitigation
  2   of damages, including the receipt of unemployment benefits.
  3         Here, assuming a laid-off worker earned at least California minimum wage of
  4   $13.00 an hour working full-time, they would be entitled to approximately $260.00
  5   per week in unemployment benefits according to the Unemployment Insurance
  6   Benefit Table which is based on the highest quarterly earnings of approximately
  7   $6,760.00 ($13.00 an hour multiplied by 2080 hours per year divided by 4 quarters
  8   in a year). This is a conservative estimate for the basis of an employee’s mitigation
  9   of damages as Defendant asserts a class-wide average rate of pay ($17.91 per hour)
 10   that exceeds the minimum wage.
 11         While other mitigation efforts in general may be difficult to ascertain in a
 12   class action, this is not the case here within the context of the Coronavirus 2019
 13   pandemic. The calculation becomes more manageable due to the additional
 14   $600.00 each week in unemployment benefits allowed for by the Coronavirus Aid,
 15   Relief and Economic Security Act (“CARES Act”). Further, it is reasonable to
 16   assume that each laid-off employee received this $600.00 each week until it expired
 17   on August 1, 2020.
 18         It is not unreasonable to consider this additional government assistance
 19   during this unique time where there was, and still is, significant unemployment and
 20   the Federal government has provided multiple levels of assistance to the
 21   unemployed. In fact, additional unemployment benefits assistance of $300.00 a
 22   week was implemented beginning December 26, 2020 by the Continued Assistance
 23   for Unemployed Workers Act of 2020 and further assistance continues to be
 24   discussed by Congress.
 25         As summarized in the table below, taking the unemployment benefits into
 26   account as minimum mitigation efforts which would include the weekly benefit of
 27   $600.00 from May 20, 2020 to August 1, 2020 (11 weeks) and the minimum
 28   weekly unemployment benefit of $260.00 for the entire time period asserted by
                                          3
                           PLAINTIFFS’ SUPPLEMENTAL BRIEF
Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 5 of 6 Page ID #:317



  1   Defendant, the total value of the class members’ mitigation during this period is
  2   $17,310,000.00.
  3                               Weeks               COVID                Total
                        # of        In     Total       Relief     UI      Weekly       Total
  4     Time Period   Employees   Period Workweeks    Benefit   Benefit   Benefit    Mitigation
       5/20/20 -
  5    8/1/20             1,500      11      16,500   $600.00   $260.00   $860.00   $14,190,000.00
       8/2/20 -
  6    9/30/20            1,500       8      12,000     $0.00   $260.00   $260.00    $3,120,000.00
                                                                          Total     $17,310,000.00
  7
      Taking this into account with Defendant’s assertion results in a maximum amount
  8
      at issue of $2,566,429.60 ($19,876,429.60 - $17,310,000.00 = $2,566,429.60).
  9
            Beyond the consideration of mitigation, there are other reasonable
 10
      assumptions which would further reduce the amount calculated by Defendant,
 11
      including considering the percentage of employees that would not be paid due to
 12
      various leaves of absences. Another reasonable assumption would be the
 13
      anticipated retirements or other employment reduction actions such as planned
 14
      terminations. Defendant has failed to provide any information regarding these
 15
      reasonable assumptions which would impact its amount in controversy calculation.
 16
      Therefore, the amount in controversy is even less than the amount calculated by
 17
      Plaintiffs above which is already well below the CAFA threshold of $5,000,000.
 18
            As for the other categories of damages asserted in Plaintiffs’ Complaint, such
 19
      as punitive damages and emotional distress, Plaintiffs contend that no other
 20
      damages should be considered here as Defendant has failed to: (1) assign any value
 21
      to these specific categories; (2) provide any summary-judgment-type evidence as is
 22
      required to support its removal; or (3) cite to any standard or case to support any
 23
      amount assigned to these other damages. See Burk v. Med. Sav. Ins. Co., 348 F.
 24
      Supp. 2d 1063, 1069 (D. Ariz. 2004) (a removing defendant “must present evidence
 25
      that punitive damages will more likely than not exceed the amount needed to
 26
      increase the amount in controversy ….”) (citing McCaa v. Mass. Mut. Life Ins. Co.,
 27
      330 F. Supp. 2d 1143, 1149 (D. Nev. 2004)); Fisher v. HNTB Corp., 2018 WL
 28
                                          4
                           PLAINTIFFS’ SUPPLEMENTAL BRIEF
Case 2:20-cv-11033-CAS-JPR Document 26 Filed 02/05/21 Page 6 of 6 Page ID #:318



  1   6323077, at *6 (C.D. Cal. Dec. 3, 2018) (To establish punitive damages as part of
  2   the amount in controversy calculation, “a party asserting federal diversity
  3   jurisdiction may ... introduce evidence of jury verdicts in cases involving analogous
  4   facts.”); Daley v. Walmart Stores, Inc., 2018 WL 3104630, at *5 (C.D. Cal. June
  5   21, 2018) (establishing probable emotional distress damages is done by introducing
  6   evidence of jury verdicts from cases with analogous facts); Aguilar v. Wells Fargo
  7   Bank, N.A., 2015 WL 6755199, at *5 (C.D. Cal. Nov. 4, 2015) (“While settlements
  8   and jury verdicts in similar cases can provide evidence of the amount in
  9   controversy, the cases must be factually identical or, at a minimum, analogous to
 10   the case at issue.”)
 11         Finally, in response to Defendant’s contention that attorneys’ fees and costs
 12   contribute to reaching the CAFA threshold, Defendant has failed to come forward
 13   with facts to support the inclusion of such items into the amount in controversy.
 14   See Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d 785, 796 (9th Cir. 2018)
 15   (rejecting a per se rule of 25% of recovery and holding “the defendant must prove
 16   the amount of attorneys’ fees at stake by a preponderance of the evidence”).
 17   Nonetheless, even if Plaintiffs include the commonly assumed 25% of the alleged
 18   recovery for attorney’s fees in their calculation, this would only be an additional
 19   $641,607.40 which is not enough to confer jurisdiction under the CAFA.
 20      III.   CONCLUSION
 21         Based on the above, Plaintiffs submit that this case should be remanded back
 22   to the Los Angeles County Superior Court.
 23                                       Respectfully Submitted
      DATED: February 5, 2021             BARKHORDARIAN LAW FIRM, PLC
 24
 25                                          /s/ Heather K. Cox ________________
                                              Gregory P. Wong
 26                                            Heather K. Cox
 27                                           Attorneys for Plaintiffs

 28
                                            5
                             PLAINTIFFS’ SUPPLEMENTAL BRIEF
